Exhibit 10. 2

LOAN TERMS TABLE

 

Note Date: October 31,2005      Borrower: EP RHINO, DST, a Delaware statutory
trust    Original Principal Amount: $12,750,000.00    Loan No.: 59401 Note Rate:
5.180%    Servicing No.: 003210937 Principal and Interest Monthly Payment
Amount: $69,854.19    Borrower’s TIN: 55-6176533 Amortization Commencement Date:
December 1, 2008    Maturity Date: November 1,2015 Lockout Period: Beginning on
the date of this Note and ending on August 1, 2015 MERS MIN:
8000101-0000001860-5

PROMISSORY NOTE

FOR VALUE RECEIVED Borrower, having its principal place of business at c/o U.S.
Commercial LLC, Five Financial Plaza, Suite 105, Napa, California 94558, hereby
unconditionally promises to pay to the order of BANK OF AMERICA, N.A., a
national banking association, having an address at 214 North Tryon Street,
Charlotte, North Carolina 28255 (“Lender”), the Original Principal Amount, in
lawful money of the United States of America with interest thereon to be
computed from the date of this Note at the Note Rate, and to be paid in
accordance with the terms set forth below. The Loan Terms Table set forth above
is a part of this Note and all terms used in this Note which are defined in the
Loan Terms Table shall have the meaning set forth therein. All capitalized terms
not defined herein shall have the respective meanings set forth in that certain
Loan Agreement dated the date hereof between Lender and Borrower (the “Loan
Agreement”).

ARTICLE 1

PAYMENT TERMS; MANNER OF PAYMENT

(a) Borrower hereby agrees to pay sums due under this Note as follows: an
initial payment is due on the Closing Date for interest from the Closing Date
through and including the last day of the calendar month in which the Closing
Date occurs; and thereafter, except as may be adjusted in accordance with the
last sentence of Section l(b), consecutive monthly installments of (i) interest
only in an amount calculated in accordance with Article 2 below (such amount,
the “I/O Monthly Payment Amount”; the I/O Monthly Payment Amount and Principal
and Interest Monthly Payment Amount being collectively referred to hereinafter
as the “Monthly Payment Amount”) shall be payable pursuant to the terms hereof
on the first (1st) day of each month beginning December, 2005 (each such date
through and including the Maturity Date, a “Scheduled Payment Date”) through and
including the Scheduled Payment Date occurring immediately prior to the
Amortization Commencement Date; and (ii) principal and interest in an amount
equal to the Principal and Interest Monthly Payment Amount shall be payable
pursuant to the terms hereof on each Scheduled Payment Date beginning on the
Amortization Commencement Date until the entire indebtedness evidenced hereby is
fully paid, except that any remaining indebtedness, if not sooner paid, shall be
due and payable on the Maturity Date.



--------------------------------------------------------------------------------

(b) The Principal and Interest Monthly Payment Amount is computed on the basis
of an amortization schedule for a loan having (i) principal amount equal to the
Original Principal Amount of this Note, (ii) an amortization period of thirty
(30) years, and (iii) an annual interest rate equal to the Note Rate, computed
on the basis of a three hundred sixty (360) day year consisting of twelve
(12) months of thirty (30) days each. Borrower expressly understands and agrees
that such computation of interest based on a three hundred sixty (360) day year
consisting of twelve (12) months of thirty (30) days each is solely for the
purpose of determining the Principal and Interest Monthly Payment Amount, and,
notwithstanding such computation, interest shall accrue on the outstanding
principal amount of the Loan as provided in Article 2 below. Borrower
understands and acknowledges that such interest accrual requirement results in
more interest accruing on the Loan than if either a thirty (30) day month and a
three hundred sixty (360) day year or the actual number of days and a three
hundred sixty five (365) day year were used to compute the accrual of interest
on the Loan. Borrower recognizes that such interest accrual requirement will not
fully amortize the Loan within the amortization period set forth above.
Following any partial prepayment occurring solely as a result of the application
of Insurance Proceeds or Awards pursuant to the terms of this Note and the other
Loan Documents, Lender shall adjust the Monthly Payment Amount to give effect to
any such partial prepayment, provided, however, that in no event will any such
adjustment result in any such installment becoming due and payable on any date
after the Maturity Date.

(c) Each payment by Borrower hereunder shall be made to Bank of America, P.O.
Box 65585, Charlotte, North Carolina 28265-0585, or at such other place as
Lender may designate from time to time in writing. Whenever any payment
hereunder shall be stated to be due on a day which is not a Business Day, such
payment shall be made on the first Business Day preceding such scheduled due
date. All payments made by Borrower hereunder or under the other Loan Documents
shall be made irrespective of, and without any deduction for, any setoff,
defense or counterclaims.

(d) Prior to the occurrence of an Event of Default, all monthly payments made as
scheduled on this Note shall be applied first to the payment of interest
computed at the Note Rate, and the balance toward the reduction of the principal
amount of this Note. All voluntary and involuntary prepayments on this Note
shall be applied, to the extent thereof, to accrued but unpaid interest on the
amount prepaid, to the remaining Principal Amount, and any other sums due and
unpaid to the Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion, including, but not limited
to, application to principal installments in inverse order of maturity.
Following the occurrence of an Event of Default, any payment made on this Note
shall be applied to accrued but unpaid interest, late charges, accrued fees, the
unpaid principal amount of this Note, and any other sums due and unpaid to
Lender in connection with the Loan, in such manner and order as Lender may elect
in its sole and absolute discretion.

(e) Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 2

INTEREST

The Loan shall bear interest at a fixed rate per annum equal to the Note Rate.
Interest shall be computed based on the daily rate produced assuming a three
hundred sixty (360) day year, multiplied by the actual number of days elapsed.
Except as otherwise set forth herein or in the other Loan Documents, interest
shall be paid in arrears.

ARTICLE 3

DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid prior to the fifth
day following the date when due or if not paid on the Maturity Date or on the
happening of any other Event of Default.

ARTICLE 4

PAYMENTS AFTER DEFAULT

Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
law, overdue interest and other amounts due in respect of the Loan shall accrue
at a rate per annum equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) four percent (4%) above the Note Rate (such rate, the
“Default Rate”). Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and
(ii) the cure of such Event of Default. To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Mortgage. This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under this Note, the Loan Agreement and the other Loan Documents to accelerate
and to continue to demand payment of the Debt upon the happening of and during
the continuance any Event of Default, despite any payment by Borrower to Lender.

ARTICLE 5

PREPAYMENT; DEFEASANCE

Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.

 

-3-



--------------------------------------------------------------------------------

(a) Lockout Period. Borrower shall have no right to make, and Lender shall have
no obligation to accept, any voluntary prepayment (other than pursuant to
Section 5(d) hereof), whether in whole or in part, of the Loan, or any other
amount under this Note or the other Loan Documents, at any time during the
Lockout Period. Notwithstanding the foregoing, if either (i) Lender, in its sole
and absolute discretion, accepts a full or partial voluntary prepayment during
the Lockout Period or (ii) there is an involuntary prepayment during the Lockout
Period, then, in either case, Borrower shall, in addition to any portion of the
Loan prepaid (together with all interest accrued and unpaid thereon), pay to
Lender a prepayment premium in an amount calculated in accordance with
Section 5(c) below.

(b) Defeasance.

(i) Notwithstanding any provisions of this Article 5 to the contrary, including,
without limitation, subsection (a) of this Article 5, at any time other than
during a REMIC Prohibition Period (defined below), Borrower may cause the
release of the Property from the lien of the Mortgage and the other Loan
Documents upon the satisfaction of the following conditions:

(A) no Default shall exist under any of the Loan Documents;

(B) not less than sixty (60) (but not more than ninety (90)) days prior written
notice shall be given to Lender specifying a date on which the Defeasance
Collateral (as hereinafter defined) is to be delivered (the “Release Date”),
such date being on a Scheduled Payment Date; provided, however, that Borrower
shall have the right (i) to cancel such notice by providing Lender with notice
of cancellation ten (10) days prior to the scheduled Release Date, or (ii) to
extend the scheduled Release Date until the next Scheduled Payment Date;
provided that in each case, Borrower shall pay all of Lender’s costs and
expenses incurred as a result of such cancellation or extension;

(C) all accrued and unpaid interest and all other sums due under this Note and
under the other Loan Documents up to the Release Date, including, without
limitation, all reasonable fees, costs and expenses incurred by Lender and its
agents in connection with such release (including, without limitation, legal
fees and expenses for the review and preparation of the Defeasance Security
Agreement (as hereinafter defined) and of the other materials described in
Section 5(b)(i)(D) below and any related documentation, and any servicing fees,
Rating Agency fees or other costs related to such release), shall be paid in
full on or prior to the Release Date;

(D) Borrower shall deliver to Lender on or prior to the Release Date:

(1) a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Defeasance Collateral, as defined herein (the “Defeasance
Security Agreement”), which shall provide, among other things, that any excess
amounts received by Lender

 

-4-



--------------------------------------------------------------------------------

from the Defeasance Collateral over the amounts payable by Borrower on a given
Scheduled Payment Date, which excess amounts are not required to cover all or
any portion of amounts payable on a future Scheduled Payment Date, shall be
refunded to Borrower promptly after each such Scheduled Payment Date;

(2) Direct non callable obligations of the United States of America or, to the
extent acceptable to the applicable Rating Agencies, other obligations which are
“government securities” within the meaning of Section 2(a)(l6) of the Investment
Company Act of 1940 that provide for payments prior and as close as possible to
(but in no event later than) all successive Scheduled Payment Dates occurring
after the Release Date, with each such payment being equal to or greater than
the amount of the corresponding Monthly Payment Amount required to be paid under
this Note (including all amounts due on the Maturity Date) for the balance of
the term hereof (the “Defeasance Collateral”), each of which shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance which would be satisfactory to a
prudent lender (including, without limitation, such certificates, documents and
instruments as may be required by the depository institution holding such
securities or the issuer thereof, as the case may be, to effectuate book entry
transfers and pledges through the book entry facilities of such institution) in
order to perfect upon the delivery of the Defeasance Security Agreement the
first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing granting of such security
interests;

(3) a certificate of Borrower certifying that all of the requirements set forth
in this Section 5(b)(i) have been satisfied;

(4) one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be satisfactory to a prudent lender stating,
among other things, that (a) Lender has a perfected first priority security
interest in the Defeasance Collateral and that the Defeasance Security Agreement
is enforceable against Borrower in accordance with its terms, (b) in the event
of a bankruptcy proceeding or similar occurrence with respect to Borrower, none
of the Defeasance Collateral nor any proceeds thereof will be property of
Borrower’s estate under Section 541 of the U.S. Bankruptcy Code or any similar
statute and the grant of security interest therein to Lender shall not
constitute an avoidable preference under Section 547 of the U.S. Bankruptcy Code
or applicable state law, (c) the release of the lien of the Mortgage and the
pledge of Defeasance Collateral will not directly or indirectly result in or
cause any “real estate mortgage investment conduit” within the meaning of
Section 860D of the Internal Revenue Code that holds this Note (a “REMIC Trust”)
to fail to maintain its status as a REMIC Trust and (d) the

 

-5-



--------------------------------------------------------------------------------

defeasance will not cause any REMIC Trust to be an “investment company” under
the Investment Company Act of 1940;

(5) a certificate in form and scope which would be satisfactory to a prudent
lender from an independent certified public accountant acceptable to Lender
certifying that the Defeasance Collateral will generate amounts sufficient to
make all payments of principal and interest due under this Note (including the
scheduled outstanding principal balance of the Loan due on the Maturity Date);
and

(6) such other certificates, documents and instruments as a prudent lender would
require; and

(7) in the event the Loan is held by a REMIC Trust, Lender has received written
confirmation from any Rating Agency rating any Securities that substitution of
the Defeasance Collateral will not result in a downgrade, withdrawal, or
qualification of the ratings then assigned to any of the Securities.

(ii) Upon compliance with the requirements of Section 5(b)(i), the Property
shall be released from the lien of the Mortgage and the other Loan Documents,
and the Defeasance Collateral shall constitute collateral which shall secure
this Note and all other obligations under the Loan Documents. Lender will, at
Borrower’s expense, execute and deliver any agreements reasonably requested by
Borrower to release the lien of the Mortgage and the other Loan Documents from
the Property.

(iii) Upon the release of the Property in accordance with this Section 5(b),
Borrower shall (at Lender’s sole and absolute discretion) assign all its
obligations and rights under this Note, together with the pledged Defeasance
Collateral, to a successor entity designated and approved by Lender in its sole
and absolute discretion (“Successor Borrower”). Successor Borrower shall execute
an assignment and assumption agreement in form and substance which would be
satisfactory to a prudent lender pursuant to which it shall assume Borrower’s
obligations under this Note and the Defeasance Security Agreement. As conditions
to such assignment and assumption, Borrower shall (A) deliver to Lender one or
more opinions of counsel in form and substance and delivered by counsel which
would be satisfactory to a prudent lender stating, among other things, that such
assignment and assumption agreement is enforceable against Borrower and the
Successor Borrower in accordance with its terms and that this Note, the
Defeasance Security Agreement and the other Loan Documents, as so assigned and
assumed, are enforceable against the Successor Borrower in accordance with their
respective terms, and opining to such other matters relating to Successor
Borrower and its organizational structure as Lender may require, and (B) pay all
reasonable fees, costs and expenses incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
legal fees and expenses and for the review of the proposed transferee and the
preparation of the assignment and assumption agreement and related certificates,
documents and instruments and any fees payable to any Rating Agencies and their
counsel in connection with the issuance of the confirmation referred to above).

 

-6-



--------------------------------------------------------------------------------

Upon such assignment and assumption, Borrower shall be relieved of its
obligations hereunder, under this Note, under the other Loan Documents and under
the Defeasance Security Agreement, except as expressly set forth in the
assignment and assumption agreement.

(iv) For purposes of this Article 5, “REMIC Prohibition Period” means the two
year period commencing with the “startup day” within the meaning of
Section 860G(a)(9) of the Internal Revenue Code of any REMIC Trust that holds
this Note. In no event shall Lender have any obligation to notify Borrower that
a REMIC Prohibition Period is in effect with respect to the Loan, except that
Lender shall notify Borrower if any REMIC Prohibition Period is in effect with
respect to the Loan after receiving any notice described in Section 5(b)(i)(B);
provided, however, that the failure of Lender to so notify Borrower shall not
impose any liability upon Lender or grant Borrower any right to defease the Loan
during any such REMIC Prohibition Period.

(c) Involuntary Prepayment During the Lockout Period. During the Lockout Period,
in the event of any involuntary prepayment of the Loan or any other amount under
this Note, whether in whole or in part, in connection with or following Lender’s
acceleration of this Note or otherwise, and whether the Mortgage is satisfied or
released by foreclosure (whether by power of sale or judicial proceeding), deed
in lieu of foreclosure or by any other means, including, without limitation,
repayment of the Loan by Borrower or any other Person pursuant to any statutory
or common law right of redemption, Borrower shall, in addition to any portion of
the principal balance of the Loan prepaid (together with all interest accrued
and unpaid thereon and in the event the prepayment is made on a date other than
a Scheduled Payment Date, a sum equal to the amount of interest which would have
accrued under this Note on the amount of such prepayment if such prepayment had
occurred on the next Scheduled Payment Date), pay to Lender a prepayment premium
in an amount equal to the greater of (i) 1% of the portion of the Loan being
prepaid, and (ii) the present value as of the Prepayment Calculation Date of a
series of monthly payments over the remaining term of the Loan each equal to the
amount of interest which would be due on the portion of the Loan being prepaid
assuming a per annum interest rate equal to the excess of the Note Rate over the
Reinvestment Yield, and discounted at the Reinvestment Yield. As used herein,
“Reinvestment Yield” means the yield calculated by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-
Selected Interest Rates under the heading “U.S. government securities” and the
sub-heading “Treasury constant maturities” for the week ending prior to the
Prepayment Calculation Date, of the U.S. Treasury constant maturities with
maturity dates (one longer and one equal to or shorter) most nearly
approximating the Maturity Date, and converted to a monthly compounded nominal
yield. In the event Release H.I5 is no longer published, Lender shall select a
comparable publication to determine the Reinvestment Yield. The “Prepayment
Calculation Date” shall mean, as applicable, the date on which (i) Lender
applies any prepayment to the reduction of the outstanding principal amount of
this Note, (ii) Lender accelerates the Loan, in the case of a prepayment
resulting from acceleration, or (iii) Lender applies funds held under any
Reserve Account, in the case of a prepayment resulting from such an application
(other than in connection with acceleration of the Loan).

(d) Insurance Proceeds and Awards: Excess Interest. Notwithstanding any other
provision herein to the contrary, and provided no Default exists, Borrower shall
not be

 

-7-



--------------------------------------------------------------------------------

required to pay any prepayment premium in connection with any prepayment
occurring solely as a result of (i) the application of Insurance Proceeds or
Awards pursuant to the terms of the Loan Documents, or (ii) the application of
any interest in excess of the maximum rate permitted by applicable law to the
reduction of the Loan.

(e) After the Lockout Period. Commencing on the day the Lockout Period ends, and
upon giving Lender at least thirty (30) days (but not more than ninety
(90) days) prior written notice, Borrower may voluntarily prepay (without
premium) this Note in whole (but not in part) on a Scheduled Payment Date.
Lender shall accept a prepayment pursuant to this Section 5(e) on a day other
than a Scheduled Payment Date provided that, in addition to payment of the full
outstanding principal balance of this Note, Borrower pays to Lender a sum equal
to the amount of interest which would have accrued on this Note if such
prepayment occurred on the next Scheduled Payment Date.

(f) Limitation on Partial Prepayments. In no event shall Lender have any
obligation to accept a partial prepayment (other than pursuant to Section 5(d)
hereof).

ARTICLE 6

SECURITY

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.

ARTICLE 7

USURY SAVINGS

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by this Note and as provided for
herein or in the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan (such rate, the “Maximum Legal Rate”). If,
by the terms of this Note or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Note Rate or the Default Rate,
as the case may be, shall be deemed to be immediately reduced to the Maximum
Legal Rate and all previous payments in excess of the Maximum Legal Rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount

 

-8-



--------------------------------------------------------------------------------

of interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

ARTICLE 8

LATE PAYMENT CHARGE

If any principal or interest payment is not paid by Borrower on or before the
fifth (5th) day after the date the same is due (or such greater period, if any,
required by applicable law), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such amount shall
be secured by the Mortgage and the other Loan Documents to the extent permitted
by applicable law.

ARTICLE 9

NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 10

WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non payment and all other notices of any kind except
as provided in the Loan Agreement. No release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be

 

-9-



--------------------------------------------------------------------------------

released from any liability. If Borrower is a partnership, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the individuals comprising the partnership, and the term “Borrower,” as used
herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such borrowing entity which may be set forth in the
Loan Agreement, the Mortgage or any other Loan Documents.) If Borrower consists
of more than one person or party, the obligations and liabilities of each person
or party shall be joint and several.

ARTICLE 11

TRIAL BY JURY

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.

ARTICLE 12

TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.

 

-10-



--------------------------------------------------------------------------------

ARTICLE 13

EXCULPATION

The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 14

GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the laws of the state in which the Property is located and applicable federal
laws of the United States of America.

ARTICLE 15

NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.

ARTICLE 16

TAXPAYER IDENTIFICATION NUMBER

This Note provides for the Borrower’s federal taxpayer identification number to
be inserted in the Loan Terms Table on the first page of this Note. If such
number is not available at the time of execution of this Note or is not inserted
by the Borrower, the Borrower hereby authorizes and directs the Lender to fill
in such number on the first page of this Note when the Borrower provides to
Lender, advises the Lender of, or the Lender otherwise obtains, such number.

[NO FURTHER TEXT ON THIS PAGE]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

BORROWER: EP RHINO, DST, a Delaware statutory trust By:   U.S. Commercial LLC, a
Virginia limited   liability company, its signatory trustee

 

  By:   /s/ H. Michael Schwartz     Name: H. Michael Schwartz     Title:
President



--------------------------------------------------------------------------------

ADDENDUM TO NOTE

(TEXAS)

The term “Maximum Rate” shall mean the highest lawful rate of interest
applicable to this Note. In determining the Maximum Rate, due regard shall be
given to all payments, fees, charges, deposits, balances and agreements which
may constitute interest or be deducted from principal when calculating interest.
If Chapter 303 of the Finance Code, Vemon’s Texas Civil Statutes, is applicable
to this Note, and applicable state or federal law does not permit a higher
interest rate, the “weekly ceiling” (as defined in Chapter 303 of the Finance
Code, Vemon’s Texas Civil Statutes) shall be the interest rate ceiling
applicable to this Note and shall be the basis for determining the Maximum Rate.
If applicable state or federal law allows a higher interest rate or federal law
preempts the state law limiting the rate of interest, then the foregoing
interest rate ceiling shall not be applicable to this Note. If the Maximum Rate
is increased by statute or other governmental action subsequent to the date of
this Note, then the new Maximum Rate shall be applicable to this Note from the
effective date thereof, unless otherwise prohibited by applicable law.

Interest on the unpaid principal balance of this Note shall be computed on the
basis set forth in the first paragraph of the first page of this Note (the
“Stated Rate”), but in no event shall the Stated Rate be greater than the
Maximum Rate described immediately above.

It is expressly stipulated and agreed to be the intent of the undersigned and
holder hereof (the “Noteholder”) at all times to comply with applicable law
governing the Maximum Rate or amount of interest payable on or in connection
with this Note and the Loan (or applicable United States federal law to the
extent that it permits the Noteholder to contract for, charge, take, reserve or
receive a greater amount of interest than under law of the state in which the
Premises is located). If the applicable law is ever judicially interpreted so as
to render usurious any amount called for under this Note or under the Mortgage
or any other Loan Document, or contracted for, charged, taken, reserved or
received with respect to the Loan, or if acceleration of the maturity of this
Note or if any prepayment by the undersigned results in the undersigned having
paid any interest in excess of that permitted by law, then it is the
undersigned’s and the Noteholder’s express intent that all excess amounts
theretofore collected by the Noteholder be credited on the principal balance of
this Note (or, if this Note has been or would thereby be paid in full, refunded
to the undersigned), and the provisions of this Note, the Mortgage and the other
Loan Documents immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with applicable law, but so as
to permit the recovery of the fullest amount otherwise called for hereunder and
thereunder. The right to accelerate maturity of this Note does not include the
right to accelerate any interest which has not otherwise accrued on the date of
such acceleration, and the Noteholder does not intend to collect any unearned
interest in the event of acceleration. All sums paid or agreed to be paid to the
Noteholder for the use, forbearance or detention of the indebtedness evidenced
hereby shall, to the extent permitted by applicable law be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the rate or amount of interest on account of such indebtedness
does not exceed the Maximum Rate. Notwithstanding any provisions contained in
this Note, the Mortgage or in any of the other Loan Documents that permit the
compounding of



--------------------------------------------------------------------------------

interest, including, without limitation, any provision by which any accrued
interest is added to the principal amount of this Note, the total amount of
interest that the undersigned is obligated to pay and the Noteholder is entitled
to receive with respect to this Note shall not exceed the amount calculated on a
simple (i.e., noncompounded) interest basis at the Maximum Rate on principal
amounts actually advanced to or for the account of the undersigned, including
all current and prior advances and any advances made pursuant to the Mortgage or
other Loan Documents (such as for the payment of taxes, insurance premiums,
repairs and other expenses or costs).

EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, THE UNDERSIGNED
AND ALL OTHER MAKERS, SIGNERS, SURETIES, GUARANTORS AND ENDORSERS OF THIS NOTE
WAIVE DEMAND, PRESENTMENT, NOTICE OF DISHONOR, NOTICE OF INTENT TO DEMAND OR
ACCELERATE PAYMENT HEREOF, DILIGENCE IN THE COLLECTING, GRACE, NOTICE AND
PROTEST AND AGREE TO ONE OF MORE EXTENSIONS FOR ANY PERIOD OR PERIODS OF TIME
AND PARTIAL PAYMENTS, BEFORE OR AFTER MATURITY, WITHOUT PREJUDICE TO THE HOLDER
HEREOF. IF COLLECTION PROCEDURES ARE EVER COMMENCED, BY ANY MEANS, INCLUDING
LEGAL PROCEEDINGS OR THROUGH A PROBATE OR BANKRUPTCY COURT, OR IF THIS NOTE IS
PLACED IN THE HANDS OF ANY ATTORNEY FOR COLLECTION AFTER DEFAULT OR MATURITY,
THE UNDERSIGNED AGREES TO PAY ALL COSTS OF COLLECTION OR ATTEMPTED COLLECTION,
INCLUDING REASONABLE ATTORNEY’S FEES.

To the extent that the terms of the Note shall contradict the terms of this
Addendum to Note, then the terms of this Addendum to Note shall control.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Addendum to Note to be duly
executed under seal as of the day and year first above written.

 

BORROWER; EP RHINO, DST, a Delaware statutory trust By:   U.S. Commercial LLC, a
Virginia limited   liability company, its signatory trustee

 

  By:   /s/ H. Michael Schwartz     Name: H. Michael Schwartz     Title:
President